 

Exhibit 10.18

 

AMENDMENT TO RESTRICTED STOCK PURCHASE AGREEMENT

 

This Amendment (the “Amendment”) to the Restricted Stock Purchase Agreement (as
defined below), is made effective this __ day of _____, 2015, by and between
Akoustis Technologies, Inc., a Nevada corporation (the “Company”) and the
shareholder named in the signature page hereof (the “Purchaser”). The Company
and the Purchaser are referred to herein as the Parties. Unless otherwise
defined in the Amendment, all capitalized terms, when used herein, shall have
the same meaning as they are defined in the Restricted Stock Purchase Agreement.

 

WHEREAS, on _______day of _____, _____, Akoustis, Inc., a Delaware corporation
(“Akoustis”) entered into a restricted stock purchase agreement (the “Restricted
Stock Purchase Agreement”) with the Purchaser, pursuant to which Akoustis
granted an award of restricted shares of its common stock under its equity
compensation plan (the “Awards”) to Purchaser, subject to a Repurchase Option
and other rights and restrictions stated in the Restricted Stock Purchase
Agreement; and

 

WHEREAS, on May 22, 2015, the Company consummated a closing of a merger with
Akoustis and Akoustis Acquisition Corp., a Delaware corporation and wholly-owned
subsidiary of the Company, which resulted, among other things, in Akoustis
becoming the surviving entity in a merger and a wholly owned subsidiary of the
Company (the “Merger”); and

 

WHEREAS, upon the consummation of the Merger and pursuant to the terms of the
Agreement and Plan of Merger and Reorganization dated May 22, 2015, by and
between the Corporation, Akoustis and Akoustis Acquisition Corp. (the “Merger
Agreement”), the Parties executed the Assignment and Assumption Agreement
pursuant to which the Company assumed the Restricted Stock Purchase Agreement,
and the shares of Akoustis’ common stock issued thereunder to the Purchaser were
exchanged for shares of the Company’s common stock, par value $0.001 per share
(the “Common Stock”), such that each share of Akoustis common stock was
converted to 324.082 shares (rounded to the nearest whole share) of the
Corporation’s Common Stock; and

 

WHEREAS, the Parties now wish to amend Section 3(a)(iii) of the Restricted Stock
Purchase Agreement to provide for modification of the schedule of the Repurchase
Option.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, the Parties agree as follows:

 

1.           Section 3(a)(iii) of the Restricted Stock Purchase Agreement is
hereby amended to provide that the Vesting Shares that have not been released
from the Repurchase Option as of September 30, 2015, shall be released from the
Repurchase Option, as follows:

 

75% of the Vesting Shares shall be released from the Repurchase Option on the
third anniversary of the original effective date of the Restricted Stock
Purchase Agreement, and the remaining 25% of the Vesting Shares shall be
released from the Repurchase Option on the fourth anniversary of the original
effective date of the Restricted Stock Purchase Agreement.

 

 

 

 

2.           Except as expressly amended pursuant to this Amendment, all terms
and conditions of the original Restricted Stock Purchase Agreement, as assumed
by the Company, shall remain in full force and effect.

 

This Amendment may be executed in multiple counterparts, each of which may be
executed by less than all of the parties and shall be deemed to be an original
instrument which shall be enforceable against the parties actually executing
such counterparts and all of which together shall constitute one and the same
instrument. The exchange of copies of this Amendment and of signature pages by
facsimile transmission or in pdf format shall constitute effective execution and
delivery of this Amendment as to the parties and may be used in lieu of the
original Amendment for all purposes. Signatures of the parties transmitted by
facsimile or in pdf format shall be deemed to be their original signatures for
all purposes.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

AKOUSTIS TECHNOLOGIES, INC.

 

By:       Name: Jeffrey B. Shealy   Title: Chief Executive Officer

 

Purchaser      

 

 

 

